Citation Nr: 1823876	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a bilateral tibia disorder, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected left knee disability.

5.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left patella and a torn left medial meniscus, status post meniscectomy.

6.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left patella and a torn left medial meniscus, status post meniscectomy on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

7.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Board remanded these matters for further development.

The Board has bifurcated the claim for an increased rating for the left knee disability to separate the schedular and extra-schedular components, given the different disposition for each component.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of an extra-schedular rating for the left knee disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability.

2.  The Veteran does not have a current bilateral tibia disability.

3.  The Veteran does not have a current bilateral ankle disability.

4.  The Veteran does not have a current back disability.

5.  The Veteran's left patella and a torn left medial meniscus, status post meniscectomy is manifested by painful motion and arthritis; there is no evidence of any instability, recurrent subluxation, dislocated semilunar cartilage, flexion limited to less than 90 degrees or extension limited to more than 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a bilateral tibia disability are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for a bilateral ankle disability are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for an increased evaluation in excess of 10 percent for service-connected left patella and a torn left medial meniscus, status post meniscectomy have not been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5257, 5258, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that substantial compliance with the May 2015 remand directives has been achieved, with respect to the claim denied herein.  Pursuant to the May 2015 remand, the Veteran was afforded notice of how to substantiate a claim for service connection on a secondary basis in a May 2016 letter.  Further, with respect to the claims for service connection, VA examinations were scheduled.  However, the Veteran explained to the examiner that he did not have any right knee, tibia, ankle, or back problems and he did not wish to be examined.  The Veteran was also afforded a VA examination to determine the severity of his left knee disability.  The examiner, however, stated that much of the necessary testing was not possible due to a vascular disability of the Veteran's left leg, which prohibits the Veteran from moving the knee as is necessary to examine it for VA purposes.  Simply, the requisite examination findings are not possible due to the vascular disease of the left leg.  Thus, the RO complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As regards the 2016 VA examination for the left knee increased rating claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  As will be discussed below, the Veteran denied flare-ups at the 2016 VA examination and as vascular disability prohibits range of motion testing, the Board concludes that the examination complies to the fullest extent possible with the Court's holdings in Correia, Sharp and 38 C.F.R. § 4.59.

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection, whether on a direct or secondary basis, is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007). As noted, the Veteran filed his claim in this case in April 2011.  However, there is no bright line rule prohibiting consideration of evidence dated prior to the claim, and the Board has considered such evidence in the decision below.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran has filed claims for service connection for right knee, back, bilateral tibia, and bilateral ankle disabilities.

In conjunction with these claims, the Veteran was scheduled for VA examinations to determine the nature and etiology of those disabilities.  The Veteran attended VA examinations in August 2016 to determine the nature and etiology of his claimed disabilities.  However, the Veteran declined to participate in those examinations.  The Veteran explained that he was "fine" with respect to the claimed disabilities (indicating that he did not actually have any of the disabilities).  He stated that it was his agent that filed his claims for service connection.  He stated that his only problems were with his already service-connected left knee disability (which will be addressed below) and vascular problems in his left leg, which he has not sought service connection for.  After explaining this to the examiner, he left the examination.

A review of the treatment notes of record do not reveal any diagnoses or complaints related to the back, right knee, ankles, or tibias.  This is consistent with what the Veteran conveyed to the August 2016 VA examiner-that he has no problems other than with his already service-connected left knee disability and his left leg vascular disability.  The Board does note that the Veteran had tendonitis of the right knee, which preexisted service but has since resolved.  See August 2011 VA Examination Report.  There is no evidence or even argument that he had a right knee disability, to include tendonitis, during or near the pendency of this claim for service connection.

As such the weight of the evidence is against the claim and entitlement to service connection for a back, right knee, bilateral tibia, and bilateral ankle disabilities must be denied. In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board is aware of the recent decision of Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), in which the Federal Circuit held pain alone, without an accompanying diagnosis or identifiable condition, can constitute a "disability" under 38 U.S.C. § 1110, because pain in the absence of a presently diagnosed condition can cause functional impairment.  In this case, however, there is no evidence of pain or functional impairment.  For this reason, and those stated above, the current disability requirement has not been met with regard to these claims. 

B.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40. 

When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40.

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion of a major joint or group of minor joints caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DCs 5003 and 5010, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Again, the Court has clarified that general painful motion under 38 C.F.R. § 4.59 do not require the presence of arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011), aff'd, 479 F. App'x 978 (Fed. Cir. 2012). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left knee disability is rated as 10 percent disabling pursuant to DC 5299-5257.  38 C.F.R. §§ 4.20, 4.27 (2017) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition). 

The Board notes that despite the inclusion of DC 5257 in the assigned diagnostic codes in this case, pertaining to instability and subluxation, it is apparent that the rating is based on painful motion.  See September 2008 Rating Decision (discussing painful motion); March 2009 Rating Decision (based on limited motion of a major joint).

DC 5258 provides for a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, DC 5261.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.  VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004). 

The Veteran was afforded a VA examination in August 2011.  There, the examiner noted a meniscal injury and arthritis of the left knee.  The Veteran reported flare-ups of his left knee disability in the form of increased pain and swelling with lessened movement, which takes about eight hours to resolve.  Flexion was to 90 degrees, where there was objective evidence of pain.  Extension was to 5 degrees, where painful motion began.  Repetitive motion testing did not reveal any further limitation of flexion or extension.  Pain on motion was noted as a functional impairment.  Muscle strength testing showed active movement against some resistance.  Joint stability tests were normal.  There was no evidence of any patellar subluxation or dislocation.  A meniscus condition was noted, as were frequent episodes of joint locking, pain and effusion.  The constant use of a cane and brace was noted.  The examiner noted that the Veteran was a bricklayer and his knee caused him difficulty working.

The Veteran was afforded a VA examination in August 2016.  There, he did not report flare-ups of his left knee disability.  The Veteran did, however, describe difficulty standing for long periods of time.  The examiner was unable to perform range of motion testing for the left knee as the Veteran has a co-existing vascular disease of the left knee which prevented him from participating in such testing, as discussed above.  Muscle strength testing was normal.  There was no ankylosis and no history of recurrent subluxation or lateral instability.

Records show that the Veteran was awarded Social Security Administration (SSA) disability benefits based primarily upon his left knee disability, but his left leg vascular disability is noted as a secondary basis for the award.  Those SSA records note functional impairments due to the left knee, including reduced ability to lift, stand and walk.

Treatment records note continued pain in the left knee and frequent shots to treat that pain.  Those records, however, do not include any range of motion testing.  Instability was denied on several occasions and there is no evidence of any dislocated semilunar cartilage.

In light of the above, the Board concludes that a rating in excess of 10 percent is not warranted-as was assigned for painful motion and arthritis of the left knee. 

Regarding limitation of motion, the evidence of record only shows flexion limited to 90 degrees and extension is limited to 5 degrees, as shown on the August 2011 VA examination.  These are the measurements where pain began and there was no further limitation of motion of repetitive-use testing.  While the Veteran reported flare-ups of the left knee at the August 2011 VA examination, the rating criteria for a noncompensable rating entails limited flexion to 45 degrees, and there is no evidence that a flare-up would more closely approximate flexion to less than 45 degrees or there is any further limitation of extension.  Further, the later 2016 VA examiner did not comment on the extent of flare-ups of the left knee because the Veteran denied any flare-ups of his left knee disability.   Thus, the Board finds that the evidence does not reveal limitation of flexion of the right and left knees sufficiently restricted to warrant compensable ratings under DCs 5260 or 5261.

Regarding instability, there is no evidence that the Veteran experiences any such instability or even recurrent subluxation of the left knee.  Indeed, VA examinations are negative for such, and the Veteran himself has not asserted that he experiences any instability of recurrent subluxation.  As such, a rating under DC 5257 is not warranted.

Finally, regarding DC 5258, the Board notes that a history of locking, pain and effusion to the joint were noted at the August 2011 VA examination.  However, there is no evidence of any dislocated semilunar cartilage.  Indeed, while the Veteran has underwent several meniscectomies in the past, there is no evidence that he experiences any dislocated semilunar cartilage of the left knee, as is required for a separate rating under DC 5258.

Thus, the weight of the evidence is against the claim for a rating in excess of 10 percent for the left knee disability.  The evidence does not show that the criteria for any rating separate from the already assigned rating based on painful motion and arthritis is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to a rating in excess of 10 percent is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral tibia disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a back disability is denied.

A schedular rating in excess of 10 percent for left patella and a torn left medial meniscus, status post meniscectomy is denied.


REMAND

The claims remaining are entitlement to an extra-schedular rating in excess of 10 percent for the service-connected left knee disability and a TDIU.

As to consideration of referral for an extra-schedular rating for the service-connected left knee disability, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

Here, the Veteran's service-connected left knee has been rated as 10 percent based on painful motion.  Despite this rating, the Veteran's left knee disability has been severe enough for SSA to award the Veteran benefits based primarily on the left knee disability.  The Board also notes that the functional impact of the Veteran's service connected left knee is not wholly ascertainable as the 2016 VA examination could not be completed due to the Veteran's co-existing vascular disability of the left leg.  Moreover, the Veteran reported that he retired as a bricklayer due to his left knee disability.

Regarding a TDIU, under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board notes that a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU. Indeed, service connection is only in effect for the left knee disability, which is rated as 10 percent disabling.  However, the collective evidence of record reflects that the Veteran has been rendered unemployable since April 2011 (according to the Veteran and the SSA decision) due primarily to his left knee disability.  The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the remaining matters on appeal for additional development, to include referral of the claim to the appropriate first line authority, the Director, Compensation Service, for a determination as to the Veteran's entitlement to an extra-schedular rating for the service-connected left knee disability and an extra-schedular TDIU.  The Board notes that the recent amendment to 38 C.F.R. § 3.321(b)(1) removes the phrase "upon field station submission," apparently eliminating the concept of extraschedular referral. See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017) ("We agree that the ROs should make these fact-intensive decisions in the first instance, and we have therefore revised the rule by eliminating the phrase 'upon field submission' and the word 'referred'").  To the extent that this alters the procedures under which extraschedular ratings are considered, the RO should take action consistent with the recent amendment.

Accordingly, the case is REMANDED for the following action:

1. Submit to the Director, Compensation Service, the matter of the Veteran's entitlement to an extra-schedular rating for the service-connected left patella and a torn left medial meniscus, status post meniscectomy and a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) due to service-connected disabilities.  To the extent that the recent amendment to 38 C.F.R. § 3.321 alters the procedures under which extraschedular ratings are considered, take action consistent with the recent amendment.


2.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


